DETAILED ACTION
This is an Office action is based on application number 16/312,432 filed 21 December 2018, which is a national stage entry of PCT/US17/38705 filed 22 June 2017, which claims priority to US Provisional Application No. 62/354,933 filed 27 June 2016. Claims 1, 3-8, and 10-31 are pending. Claims 2 and 9 are canceled. Claims 3 and 5 are withdrawn from consideration due to Applicant’s amendments.
Amendments to the claims, filed 19 November 2020, have been entered into the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to the specification, made of record in the Office action mailed 19 August 2020, is withdrawn due to Applicant’s amendment.
The 35 U.S.C. §112 rejections, made of record in the Office action mailed 19 August 2020, is withdrawn due to Applicant’s amendment.
The prior art rejections, made of record in the Office action mailed 19 August 2020, are withdrawn due to Applicant’s amendments.

Claim Objections
Claim 8 objected to because of the following informalities:
In claim 8, “and” should be inserted before “silicone-based adhesives” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8, in combination with the amendment to parent claim 1 requires that the first adhesive comprises an emulsion adhesive and that the first adhesive also comprises at least one adhesive of acrylic adhesives, rubber-based adhesives, polyurethane-based adhesives, and silicone-based adhesives. The limitation, as 
	Explicit support for the type of adhesive for the first adhesive is found at page 7, paragraph [0019] of the original disclosure, wherein it is disclosed that, in one embodiment, emulsion adhesives may be used. The disclosure goes on to state that, in another embodiment, acylic adhesives may be used; furthermore, in another embodiment, acrylic adhesives, rubber-based adhesives, polyurethane adhesives, silicone adhesives, and combinations thereof may be used.
	Therefore there is no support for a first adhesive comprising a combination of an emulsion adhesive with those adhesives listed, nor is there support for a first adhesive comprising an emulsion adhesive composed of those adhesive compositions listed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8, in combination with the amendment to parent claim 1 requires that the first adhesive comprises an emulsion adhesive and that the first adhesive also comprises at least one adhesive of acrylic adhesives, rubber-based adhesives, polyurethane-based adhesives, and silicone-based adhesives. The limitation, as amended is ambiguous because it can be interpreted either as a combination of any emulsion adhesive with those adhesives listed in claim 8, or the limitation can be interpreted as an emulsion adhesive composed of those adhesive compositions listed.
	For the purpose of prosecution, the limitation is read as an emulsion adhesive composed of those adhesive compositions listed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6, 8, 12-13, 16, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (US Patent Application Publication No. US 2010/0087116 A1) (Takashi).

Regarding instant claim 1, Takashi discloses a double-sided pressure-sensitive adhesive sheet (Title) exemplified by FIG. 2, reproduced below:

    PNG
    media_image1.png
    255
    375
    media_image1.png
    Greyscale

	Double-sided pressure-sensitive adhesive <200> comprises PSA layers <1> and <2> disposed on surfaces <4A> and <4B> of a substrate <4> (paragraphs [0038-0039]) (i.e., a carrier defining a first face and a second face, wherein the first face is oppositely directed from the first face; a first adhesive disposed on the first face; and a second adhesive disposed on the second face).
	Takashi further the discloses that the PSA composition used in the PSA layers is an emulsion-type based on an acrylic polymer, and that the emulsion-type PSA layer on one surface differs, compositionally, from the emulsion-type PSA layer on the other surface (paragraph [0019]).
	Takashi does not explicitly disclose the intended use limitation of an adhesive article for being at least partially disposed between a flooring material and a subfloor. However, “if the body of a claim fully and intrinsically sets forth all of the limitations of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.

Regarding instant claim 4, Takashi further discloses the double-sided pressure-sensitive adhesive sheet further comprises a release liner <3> disposed on the first PSA layer (paragraph [0039]).

Regarding instant claim 6, Takashi further discloses that the substrate <4> is a nonwoven fabric (paragraph [0038]).

Regarding instant claim 8, Takashi further discloses that the PSA composition used in the PSA layers is an emulsion-type based on an acrylic polymer, (paragraph [0019]).

Regarding instant claims 12-13, Takashi further the discloses that the PSA composition used in the PSA layers is an emulsion-type based on an acrylic polymer, and that the emulsion-type PSA layer on one surface differs, compositionally, from the emulsion-type PSA layer on the other surface (paragraph [0019]) (i.e., the second adhesive layer is necessarily an acrylic adhesive).

Regarding instant claim 16, Takashi further discloses that the release liner is suitably selected from resin films and paper (paragraph [0064]).

Regarding instant claim 30, Takashi further discloses that the double-sided PSA sheet can be a long strip such as tape (paragraph [0037]).

Regarding instant claim 31, Takashi further discloses that the double-sided PSA sheet is wound into a roll (paragraph [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10-11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Konno et al. (US Patent No. 5,073,422) (Konno).

Regarding instant claim 7, Takashi discloses the double-sided PSA sheet comprising a nonwoven fabric substrate, as cited above.
	Takashi does not explicitly disclose that the carrier comprises PET.
	However, Konno discloses a pressure sensitive adhesive structure (Title), with a specific with a specific embodiment illustrated by FIG. 3, reproduced below.

    PNG
    media_image2.png
    545
    583
    media_image2.png
    Greyscale

	Konno discloses that, in FIG. 3, a substrate layer <1> (i.e., a carrier defining a first face and a second face, wherein the second face is oppositely directed from the first face) is laminated on both sides with pressure-sensitive adhesive layers <2a> and <2b> (i.e., necessarily a first adhesive at least partially disclosed on a first face and a second adhesive at least partially disposed on the second face) (col. 3, lines 41-50).
	Konno further discloses that the pressure-sensitive adhesive used in the pressure-sensitive adhesive layers are selected from a list of different pressure-sensitive adhesive compositions, wherein said pressure-sensitive adhesives are in the form of emulsion type adhesives composed of acrylic pressure-sensitive adhesives (col. 5, lines 5-16).
	Konno further discloses that he materials for the substrate layer (i.e., inclusive of the layer analogous to the claimed carrier layer) is selected from PET sheets, (col. 3, lines 59-65).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior at before him or her, to replace the nonwoven fabric substrate of Takashi with the PET sheet of Konno. The motivation for doing so would have been that PET sheets are art recognized carrier KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Konno with Takashi to obtain the invention as specified by the instant claim.

Regarding instant claims 10-11 and 14-15, Takashi discloses the double-sided PSA sheet comprising a nonwoven fabric substrate, as cited above.
	Takashi does not explicitly disclose the thickness of each adhesive layer.
	However, Konno further discloses that the pressure-sensitive adhesive layers have a thickness from about 10 to about 300 micrometers (col. 4, lines 57-64); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the adhesive layers of Takashi having the thickness prescribed by Konno. The motivation for doing so would have been that Konno provides an art-recognized thickness setting for producing emulsion-type acrylic pressure-sensitive adhesive layers for double-sided adhesive sheets. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Konno with Takashi to obtain the invention as specified by the instant claims.

Regarding instant claim 17, Takashi discloses the double-sided PSA sheet comprising a release liner made of a material selected from a resin film and paper, as cited above.
	Takashi does not explicitly disclose that the release liner comprises a polyethylene terephthalate film material.
	However, FIG. 3 of Konno further illustrates that a laminated structure comprising substrate <4> laminated on both sides with release agent layers <3a> and <3b> is laminated to at least one adhesive layer (col. 3, lines 41-50).
	Konno further discloses that the materials for the substrate layer (i.e., inclusive of the layer analogous to the claimed film material of the release liner) is selected from paper and PET sheets (col. 3, lines 59-65).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior at before him or her, use the PET film of Konno as the resin film liner of Takashi. The motivation for doing so would have been that a PET film is an art recognized resin film material usable in the production of double-sided pressure-sensitive adhesives. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Hilston et al. (US Patent No. 5,951,507) (Hilston).

Regarding instant claim 18, Takashi discloses a double-sided pressure-sensitive adhesive sheet comprising a release liner including paper as cited above.
	Takashi does not explicitly disclose that the paper material is a heavy basis weight kraft paper.
	However, Hilston disclose a tape product (Title) comprising a heavy weight, clay coated kraft paper is provided as a continuous liner, a release layer is formed by applying a conventional release compound onto the liner, and an adhesive is deposited on to the release layer (col. 3, lines 54-60).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the heavy weight, clay coated kraft paper of Hilston as the substrate for the release liner of Takashi. The motivation for doing so would have been that the heavy weight, clay coated kraft paper is an art recognized material for the formation of release coated liners/substrates used to produce tape products. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claim 1 above, and further in view of Dejonckheere (European Patent Application No. EP 1 872 696 A1) (EP 696).

Regarding instant claims 19-26, Takashi discloses the double-sided pressure-sensitive adhesive sheet as cited in the rejection of claim 1, above, but does not explicitly disclose the adhesive properties recited by the instant claims.
	However, EP 696 discloses a double-sided adhesive tape comprising a high-tack adhesive side and a low tack-adhesive side, wherein the tape is used in the production of floor-covering material (paragraphs [0007-0010]) EP 696 teaches that the difference in tack strength allows for the tape to adhere reliably to the back of the floor-covering material while also forming a reliable, but removable, adhesive bond of the floor covering to a floor surface (paragraphs [0009-0010]). EP 696 further discloses that any combination of adhesives can be used to attain the desired adhesive tape.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to modify the double-sided pressure-sensitive adhesive sheet of Takashi by choosing different adhesives within the scope such that the individual adhesive layers have differing tack strength. The motivation for doing so would have been to produce an adhesive structure for use in floor covering applications that bond reliably to the floor 
	Regarding the specific adhesive strength properties recited by the claim, since the instant specification is silent to unexpected results, the specific adhesive strengths of the adhesive layers are not considered to confer patentability to the claims. As the reliable adhesion to a floor covering and reliable and removable adhesion of the floor covering to a floor are variables that can be modified, among others, by selecting an adhesive type and composition having particular adhesive strengths, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive strengths of the individual adhesive layers in the prior art combination to obtain the desired usefulness in floor covering applications (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine EP 696 with Takashi to obtain the invention as specified by the instant claims.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claim 1 above, and further in view of Wood et al. (US Patent No. 6,121,166) (Wood).

Regarding instant claims 19-26, Takashi discloses the double-sided pressure-sensitive adhesive sheet as cited in the rejection of claim 1, above, but does not explicitly disclose the shear strength of at least one of the adhesive layers.
	However, Wood discloses double-sided adhesive product used for the application of floor coverings (col. 1, lines 5-23). Wood further discloses that said double-sided adhesive product uses a pressure-sensitive adhesive material of high shear strength so that once in place, the adhered floor covering will not readily displace laterally (col. 3, lines 54-58).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select at least one adhesive within the scope of Takashi having a high shear strength as prescribed by Wood. The motivation for doing so would have been that such an adhesive structure, when used to adhere a floor covering to a floor surface, would prevent said floor covering from laterally displacing.
	As to the specific shear strength, since the instant specification is silent to unexpected results, the specific shear strength of at least one of the adhesive layers is not considered to confer patentability to the claims. As the prevention of lateral displacement of the floor covering is a variable that can be modified, among others, by selecting an adhesive having a particular shear strength, the precise amount would In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Wood with Konno to obtain the invention as specified by the instant claims.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi, as applied to claim 1 above, and further in view of Slabe et al. (US Patent Application Publication No. US 2004/0180169 A1) (Slabe).

Regarding instant claim 29, Takashi discloses the double-sided pressure-sensitive adhesive sheet comprising at least one pressure-sensitive adhesive layer and a release liner, as cited in the rejection above, but does not explicitly disclose that at least one of the pressure-sensitive adhesive layers includes at least a layer portion that is patterned.

	Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art, having the teachings of the prior art before him or her, apply at least one of the pressure-sensitive adhesive layers of Konno in a pattern of discontinuous stripes or other geometries as taught by Slabe. The motivation for doing so would have been that the patterned application is an art recognized method that is functionally equivalent and replaceable with a continuous application method. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Slabe with Takashi to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the objection to the specification of record, the objection is withdrawn due to Applicant’s amendment.
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection made of record in the prior Office action, the rejection is withdrawn due to Applicant’s amendment and replaced by a new ground of rejection necessitated by Applicant’s amendment.
In response to Applicant’s arguments regarding the prior art rejections made of record in the prior Office action, the prior art rejections are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/11/21